   Case: 1:16-cv-04884 Document #: 127 Filed: 03/01/19 Page 1 of 2 PageID #:1584



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KIM AMMONS,                                      )
                                                 )
                Plaintiff,                       )       1:16-cv-04884
                                                 )
        v.                                       )       Judge Robert M. Dow, Jr.
                                                 )       Magistrate Judge Young B. Kim
CHICAGO BOARD OF EDUCATION,                      )
                                                 )
                Defendant.                       )

                     BOARD’S MOTION IN LIMINE NO. 24 TO BAR
                  LAY WITNESSES FROM GIVING MEDICAL OPINIONS

        Defendant, Board of Education of the City of Chicago (“Board”), by its attorneys, pursuant

to the Federal Rules of Evidence and the Federal Rules of Civil Procedure, moves this Court to bar

lay witnesses from giving medical opinions. In support of this Motion, the Board states as follows:

        Plaintiff or other layperson should be barred from testifying or making remarks and/or

arguments or opinions regarding the causation of any alleged medical conditions, diagnosis, future

prognosis, and future medical expenses as it relates to Plaintiff’s alleged medical conditions. A

layperson may only testify to facts observed first hand and lack the qualifications to testify to a medical

diagnosis or condition. Federal Rule of Evidence 701, 702; see also Moore v. Shawmut Woodworking &

Supply, Inc., 1:09-cv-1275-TWP-MJD, 2012 U.S. Dist. LEXIS 24660, *3 (S.D. Ind., Feb. 27, 2012)

        WHEREFORE, the Board moves to bar lay witnesses from giving medical opinions.

Dated: March 1, 2019.




                                                     1
   Case: 1:16-cv-04884 Document #: 127 Filed: 03/01/19 Page 2 of 2 PageID #:1585



                                              Respectfully submitted,


                                              BOARD OF EDUCATION OF THE CITY OF
                                              CHICAGO, DEFENDANT

                                              Joseph Moriarty, General Counsel

                                      By:     /s/Giselle Safazadeh
                                              Giselle Safazadeh, Assistant General Counsel
                                              Christina Jaremus, Assistant General Counsel
                                              Susan J. Best, Assistant Deputy General Counsel
                                              Board of Education of the City of Chicago
                                              1 North Dearborn, Suite 900
                                              Chicago, Illinois 60602
                                              Telephone: (773) 553-1700
                                              gbsafazadeh@cps.edu
                                              cjaremus@cps.edu
                                              sjbest@cps.edu

                                CERTIFICATE OF SERVICE

       I, Christina Jaremus, an attorney, do hereby certify that I caused the attached Board’s Motion
in Limine No. 24 to Bar Lay Witnesses From Giving Medical Opinions to be filed with the
Clerk of the Court on March 1, 2019 using the CM/ECF system which sent notification of such filing
to all counsel of record.


                                      By:     /s/Christina Jaremus
                                              Christina Jaremus, Assistant General Counsel




                                                 2
